SEPARATE DISSENTING OPINION.
WOODSON, J.
I dissent from the majority’ opinion herein, and concur in the dissenting opinion of our Chief’ Justice, for the reasons stated by him therein.
In thus dissenting from the majority opinion and concurring in the minority, I wish to add that both opinions concede that, if the Legislature had made no appropriation for the use of the State Game Department, then the courts would be powerless to grant the relief asked, for the reason, that to hold otherwise would have the effect to take money from the Treasury without an appropriation, which is prohibited by an express provision of the Constitution. That being *200unquestionably true, then it seems clear to my mind that the relief here sought should be denied for stronger reasons, namely, that in this case there is not only no appropriation made for the use of Mr. Tolerton, but upon the other hand, there is an express provision of the act withholding all sums from him.
It will not do to say, as the majority opinion does, that this provision is void because it is a special law, as regards Mr. Tolerton, for the obvious reason that all appropriations under section 43 of article 4 of the Constitution must be special. That section after enumerating six specific objects of appropriation, provides: “Seventh, For the pay of the General Assembly, and such other purposes not herein prohibited as it may deem necessary.” It is not only the letter of the Constitution that appropriations must be special, but it is the common sense of it. Suppose for instance, the State owed John Jones $100, for some special service performed; how could he' be paid except by a special appropriation1? It could be done in no other manner; and that is the way that such claims have always been paid. [See Laws 1909, pages 78 to 91; Laws 1911, pp. 4 to 73, and previous acts.] In the Laws of 1911, there are probably between fifteen hundred and two thousand of such special appropriations.
If under that constitutional provision the Legislature can make special appropriation in favor of named persons, what then is there contained in that, or any other provision, which would prevent the Legislature, by special appropriation to exclude a party named from the use of the appropriation so made. Now I submit, the one is no more special than the other.
Valliant, G. J., concurs herein.